
	
		III
		111th CONGRESS
		2d Session
		S. RES. 278
		IN THE SENATE OF THE UNITED STATES
		
			September 21, 2009
			Mrs. Gillibrand (for
			 herself, Mr. Schumer,
			 Mr. Dodd, Mr.
			 Sanders, and Mr. Roberts)
			 submitted the following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		
			September 29, 2010
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Honoring the Hudson River School painters
		  for their contributions to the United States.
	
	
		Whereas the Hudson River School was a
			 mid-19th century American art movement led by a
			 group of landscape painters, whose aesthetic vision was influenced by the
			 romanticism movement;
		Whereas the Hudson River School is considered the first
			 school of American art;
		Whereas the major Hudson River School painters included
			 Thomas Cole, Frederic Edwin Church, Asher Brown Durand, Jasper Francis Cropsey,
			 Sanford Robinson Gifford, Albert Bierstadt, John Frederick Kensett, George
			 Inness, Worthington Whittredge, and Thomas Moran;
		Whereas the Hudson River School paintings captured the
			 striking landscape and sweeping natural beauty of the Hudson River Valley and
			 the surrounding New York areas, including the Catskill, the Adirondack, and the
			 White Mountains;
		Whereas Hudson River School paintings served a vital role
			 in cultivating American identity in the mid-19th
			 century and creating a sense of awe of the American landscape that endures to
			 this day;
		Whereas the Hudson River School painters influenced the
			 environmental conservation movement and the establishment of the National Park
			 System under President Theodore Roosevelt;
		Whereas the Hudson River School’s portrayal of the Hudson
			 River Valley is a major source of tourism in the region;
		Whereas 2009 marks the 400th
			 anniversary of the voyages of discovery made by Henry Hudson and Samuel de
			 Champlain, recognizing the important role that the Hudson River and the Hudson
			 Valley played in the development and growth of the United States;
		Whereas the Hudson River School painters depicted the
			 Hudson River Valley during the opening of the Erie Canal, which linked the
			 Hudson River with the Great Lakes and created a main trade route from New York
			 that fostered the city’s central place in the American economy;
		Whereas the Hudson River School painters celebrated the
			 ideals of American democracy, individuality, and progress;
		Whereas the Hudson River School painters illustrated
			 themes such as nature, conservation, civility, unity, education, family,
			 chivalry, and development;
		Whereas the Hudson River School painters expressed the
			 sense that every generation of Americans should seek to preserve the
			 naturalness of the continent; and
		Whereas the Hudson River School painters accentuated the
			 cardinal values of the 19th century, which can
			 assist contemporary Americans in the rebirth of American culture: Now,
			 therefore, be it
		
	
		That the Senate recognizes and honors
			 the Hudson River School painters for their contributions to the United
			 States.
		
